DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Note:  The rejections discussed below are essentially the same as the rejections discussed in the prior Office actions of 12/10/2020 and 3/22/2021, except for introduction of Sussner et al. reference, which discloses and renders obvious the newly recited feature of independent claims 1, 12 and 17.

Double Patenting
Claims 1, 3-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/823,082 (reference application – See US Pub. No. 2020/0337594 A1) in view of Ahmad et al. (US 9,299,238 B1), Haick et al. (US 2013/0034910 A1), and Sussner et al. (US 10,436,737 B2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.    
With respect to independent claim 1, as discussed below, as well as in the prior Office actions, the reference application already claims:
A system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system comprising:
a mouth piece connected to a housing, the mouth piece operable to receive the exhaled breath of the subject (See reference claim 1, 2nd paragraph; and reference claim 4);
a sensor module disposed in the housing, the sensor module operable to detect the one or more VOCs in the exhaled breath, and further operable to collect data associated with detection of the one or rd paragraph; and reference claim 4); and
a communication module disposed in the housing and in communication with the sensor module, the communication module operable to transmit collected data from the sensor module to a remote processor for analysis of the collected data (See reference claim 1, 4th paragraph; and reference claim 4).
The reference application doesn’t claim:  
a.	wherein the exhaled breath from the mouth piece immediately enters a sensor chamber with the sensor module disposed within the sensor chamber with a silica gel; and
b.	wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.
A.	Ahmad et al. teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, wherein an exhaled breath from a mouth piece (16/116) immediately enters a sensor chamber (11/12/112) with a sensor module (18/118) disposed within the sensor chamber 11/12/112 (Figs. 1, 2, reproduced below; See Col. 14, lines 43-57 for example).  The system is simple at least because it doesn’t require any breath collection bag. 

    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    764
    media_image2.png
    Greyscale

 wherein the system comprises a silica gel, functioning as a dehumidifier, to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (See pars. 0081, 0086, 0088).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Ahmad and Haick teachings to further claim wherein the exhaled breath from the mouth piece immediately enters a sensor chamber with the sensor module disposed within the sensor chamber with silica gel, in order to effectively detect and identify one or more volatile organic compounds (VOCs) in the exhaled breath of the subject.  The system would be simple at least because it wouldn’t require any breath collection bag.  The silica gel would function as a dehumidifier, in order to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (As seen, the present Claim 1 merely recites what’s already claimed and what’s already known).
B.	Sussner teaches a system for detecting and identifying one or more analyte in a gas, in particular, for monitoring health and wellbeing of consumers (Abstract; Col. 1, lines 15-30), wherein a sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene (Col. 5, line 66 – Col. 6, line 13: “ In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays… Sensors may be coated or functionalized with various types of sensing materials for specific applications. These possible sensing materials include, for example…supramolecules…”).
3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.  As a result, the at least one sensor component may be coated or functionalized with various types of sensing materials for specific applications.

With respect to claims 3-17 and 19-20, a provisional nonstatutory double patenting rejection is also applied, based on the discussion above and discussions in the prior Office actions.  The discussion above supplements the discussions in said prior Office actions by introducing the reference Sussner et al. to address the newly recited feature of independent claims 1, 12 and 17: “wherein the sensor component comprises at least one of…a relatively thin film of a supramolecule…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ahmad et al. in view of Haick et al., and Sussner et al.
1.    Ahmad teaches a system (10/110) for detecting and identifying one or more volatile organic compounds VOCs (e.g., ketone, acetone; Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66) in exhaled breath of a subject, the system comprising (See figs. 1, 2, reproduced again below):

a sensor module (18/118) disposed in the housing (11/12/112), wherein the exhaled breath from the mouth piece (16/116) immediately enters a sensor chamber (12/112) with the sensor module (18/118) disposed within the sensor chamber 12/112 (as shown at least in figs. 1, 2; See Col. 14, lines 48-57: “Measurement device 112 comprises a breath sample input in the form of a mouthpiece 116, into which the user may blow or exhale directly to input a breath sample.  It further comprises a sensing system 118 in fluid communication with input 116 so that the breath sample contacts or interacts with the sensing system, whereupon sensing system 118 measures the concentration of the acetone in the breath sample and generates a measurement signal representative of that acetone concentration”), the sensor module (18/118) operable to detect the one or more VOCs in the exhaled breath, and further operable to collect data (e.g., concentration of the one or more VOCs; Col. 1, lines 24-30; Col. 11, lines 43-66) associated with detection of the one or more VOCs, wherein the sensor module (18/118) comprises at least one sensor component (an inherent structure) operable to detect one or more VOCs; and
a communication module (30) disposed in the housing 11/12/112 (Col. 13, lines 32-40) and in communication with the sensor module (18/118), the communication module (30) operable to transmit collected data (e.g., concentration of the one or more VOCs) from the sensor module (18/118) to a remote processor (40/140) for analysis of the collected data (as shown in figs. 1, 2; Col. 13, line 41 – Col. 14, line 37).

    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    764
    media_image2.png
    Greyscale


a.	the sensor chamber (12/112) with a silica gel; and
b.	wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.
A.	Haick et al. teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system is with a silica gel, functioning as a dehumidifier, to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (e.g., See pars. 0081, 0086, 0088).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Haick teaching to Ahmad system by having the sensor chamber with a silica gel, functioning as a dehumidifier, in order to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system more effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects.
B.	Sussner, on the other hand, teaches a system for detecting and identifying one or more analyte in a gas, in particular, for monitoring health and wellbeing of consumers (Abstract; Col. 1, lines 15-30), wherein a sensor component comprises at least one of … a relatively thin film of a supramolecule… (Col. 5, line 66 – Col. 6, line 13: “In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays…Sensors may be coated or functionalized with various types of sensing materials for specific applications. These possible sensing materials include, for example… supramolecules…”).
3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.  As a result, the at least one sensor component may be coated or functionalized with various types of sensing materials for specific applications.

3.    Ahmad as modified teaches the system of claim 1, wherein the sensor module comprises at least one array of respective sensors (Sussner Col. 5, line 66 – Col. 6, line 13: “…carbon nanotube arrays…), wherein each sensor is operable to detect at least one VOC (Haick Pars. 0033, 0071, 0079).

4.    Ahmad as modified teaches the system of claim 1, wherein the VOCs comprise at least one of the following: a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

5.    Ahmad as modified teaches the system of claim 1, wherein the one more VOCs is associated with a health condition comprising at least one of the following:  diabetes, high or low blood glucose levels, ketoacidosis (Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2), lung cancer, breast cancer, a digestive cancer, gastric cancer, peptic ulcer, colorectal cancer, prostate cancer, head-and-neck cancer, stomach cancer, liver cancer, kidney disease, or neurodegenerative disease (or Multiple Sclerosis or MS; Haick Pars. 0019, 0048).

6.    Ahmad as modified teaches the system of claim 1, further comprising a biomarker processing module (having algorithms for example; Haick Par. 0078), in communication with the sensor module, and 

7.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

8.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (e.g., concentration of VOC or marker gas; Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

9.    Ahmad as modified teaches the system of claim 1, further comprising an activity sensor (e.g., a pedometer; Ahmad Col. 49, line 10-15) operable to detect or measure one or more physical actions (e.g., walking) by the subject, and further operable to collect data (e.g., number of steps) associated with detection or measurement of the one or more physical actions (walking); and wherein the communication module (30) is in communication with the activity sensor (pedometer), and the communication module (30) is further operable to transmit collected data (number of steps) from the activity sensor (Hamad Col. 48, line 40 – Col. 49, line 17).

10.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to communicate with a mobile communication device 130 (Hamad Fig. 2; Col. 12, lines 16-21) associated with the subject, wherein the mobile communication device (130) receives the 

11.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to transmit collected data via at least one of the following: IR (infrared) communication, wireless communication, a Bluetooth protocol wireless communication, a direct wired connection, or to a remote memory storage device (Hamad Col. 12, line 62 – Col. 13, line 15).

12 (having essentially equivalent subject matters of claim 1).
Ahmad as modified teaches a method comprising:
receiving an exhaled breath of the subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with a nanoparticle sensor (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors;” Sussner Col. 5, line 66 – Col. 6, line 13: “carbon nanotube arrays”) disposed within the sensor chamber (12/112) with a silica gel (See discussion above in claim 1), wherein the nanoparticle sensor comprises:
at least one sensor component (an inherent structure) operable to detect one or more VOCs, wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene (See discussion above in claim 1; Sussner Col. 5, line 66 – Col. 6, line 13: “In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays…Sensors may be coated or functionalized with various types of sensing materials for specific applications.  These possible sensing materials include, for example…supramolecules…”);

based at least in part on detection of the one or more VOCs, generating an electronic signal associated with a concentration or amount of the one or more VOCs (Ahmad Col. 1, lines 24-30; Col. 11, lines 43-66); and
outputting, via a display device 34b/134 (Ahmad Figs. 1, 2), an indication of a health condition or disease (e.g. diabetes, high or low blood glucose levels, ketoacidosis) associated with the concentration or amount of the one or more VOCs (Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2).

13.    Ahmad as modified teaches the method of claim 12, further comprising:
determining the electronic signal correlates with a predefined signal (e.g., a specified threshold concentration) or signal pattern (e.g., a specified range) associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).

14.    Ahmad as modified teaches the method of claim 12, further comprising:
processing the electronic signal via a neural network or pattern recognition algorithm (which may be configured, e.g., to compare the electrical signal to a normal electronic signal for a healthy user), wherein the electronic signal correlates with a predefined signal or signal pattern associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).



16.    Ahmad as modified teaches the method of claim 12, further comprising facilitating a treatment for the subject to address the health condition or disease (e.g., by applying a prevention program; Ahmad Abstract).

17 (having essentially equivalent subject matters of claims 1 and 2).
Ahmad as modified teaches a sensor comprising:
a first sensor component (18/118) operable to expose one or more nanoparticles (in the first sensor component 18/118 being a nanoparticle or metal oxide-based sensor 18/118; Ahmad Col. 12, lines 36-37) to at least one VOC (volatile organic compound) in an exhaled breath of a subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with the one or more nanoparticles (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors”) disposed within the sensor chamber (18/118) with a silica gel (See discussion above in claim 1); wherein the one or more nanoparticles are operable to react to a presence of or contact with the at least one VOC (volatile organic compound);
a second sensor component (11/12/112) operable to generate an electronic signal when the one or more nanoparticles (of the nanoparticle or metal oxide-based sensor 18/118) react to the presence of or contact with the at least one VOC, wherein the electronic signal is associated with a concentration or amount of the at least one VOC (Ahmad Col. 1, lines 24-30; Col. 11, lines 43-66);
3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene (See discussion above in claim 1; Sussner Col. 5, line 66 – Col. 6, line 13: “In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays…Sensors may be coated or functionalized with various types of sensing materials for specific applications. These possible sensing materials include, for example…supramolecules…”); and
an electronic circuit (30) operable to transmit the electronic signal to an output device or computer processor (40/140; Ahmad Figs. 1, 2).

19 (having essentially equivalent subject matters of claim 4).
Ahmad as modified teaches the sensor of claim 17, wherein the VOCs comprise at least one of the following: a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of different nanoparticles (in at least one array of sensors comprising carbon nanotubes coated with a first organic coating and carbon nanotubes coated with a second organic coating; Haick Par. 0033), wherein each sensor is operable to detect at least one VOC (Haick Pars. 0033, 0071, 0079), each of the plurality of different nanoparticles selected to trap, bind, or react with a respective different VOC, and wherein the electronic signal comprises respective signal components associated with each of the plurality of different nanoparticles trapping, binding, or reacting with a respective different VOC (Haick Pars. 0033, 0071, 0079).

Claim 3, 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. in view of Haick and Sussner as applied to claims 1, 12 and/or 17 above, and further in view of Burch et al. (US 2007/0265509 A1).
3.    Ahmad as modified teaches the system of claim 1 (as discussed above).
If applicant asserts that Ahmad in view of Haick and Sussner (discussed in claim 3 above) is silent about:  wherein the sensor module (18/118) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC.
Then, Burch teaches the sensor module (802) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC (See fig. 8, reproduced below; Abstract; Pars. 0044, 0048: “…the sensor array is in a closed chamber containing a [breath] sample from patient… Advantageously, such sensors [in the sensor array] can be tuned to specific chemical mixtures”).


    PNG
    media_image3.png
    240
    711
    media_image3.png
    Greyscale

Then, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the sensor module (18/118) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC.  Advantageously, the sensor module in Ahmad as modified can be tuned to specific chemical mixtures (so as to detect different components in the specific chemical mixtures indicative of certain infections, disorders and medical condition, health condition or disease).
	

If applicant asserts that Ahmad in view of Haick and Sussner (discussed in claim 6 above) is silent about:  a biomarker processing module, in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs and to identify the one or more VOCs.
Then, Burch teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system comprising a biomarker processing module (being an inherent structure for measuring a biomarker, which is a marker gas or a clinical diagnostic marker) in communication with a sensor module 802 (comprising at least one array of respective sensors), and operable to process the collected data associated with detection of the one or more VOCs ( so as to identify one or more VOCs indicative of certain infections, disorders and medical condition; Abstract; Pars. 0025, 0038).
Then, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by providing the system with a biomarker processing module (for measuring a biomarker, which is a marker gas or a clinical diagnostic marker), in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs, so as to identify one or more VOCs indicative of certain infections, disorders and medical condition, such as diabetes, high or low blood glucose levels, ketoacidosis, etc. (which Ahmad would want to detect).

7.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Burch Par. 0050: “Unknown analytes can then be characterized or identified using response pattern comparison and recognition algorithms”), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.


20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of nanoparticles, each of the plurality of different nanoparticles selected to trap, bind, or react with a respective different VOC, and wherein the electronic signal comprises respective signal components associated with each of the plurality of different nanoparticles trapping, binding, or reacting with a respective different VOC.
If applicant asserts that Ahmad in view of Haick and Sussner (discussed in claim 20 above) is silent about:  wherein the one or more nanoparticles comprise a plurality of different nanoparticles.
Then, Burch teaches wherein the sensor module (802) comprises a plurality of different nanoparticles (in a sensor array, for detecting different components in specific chemical mixtures; See fig. 8; Abstract; Pars. 0044, 0048: “…the sensor array is in a closed chamber containing a [breath] sample from patient… Advantageously, such sensors [in the sensor array] can be tuned to specific chemical mixtures”).
Then, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the one or more nanoparticles comprise a plurality of different nanoparticles.  Advantageously, the sensor module in Ahmad as modified can be tuned to specific chemical mixtures (so as to detect different components in the specific chemical mixtures indicative of certain infections, disorders and medical condition, health condition or disease).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely solely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, Sussner renders obvious the newly recited feature “wherein a sensor component comprises at least one of … a relatively thin film of a supramolecule…”

Conclusion
The prior art made of record discussed below but not yet relied upon is considered pertinent to applicant's disclosure.
US 7,531,359 B2 to Shenoy et al., (“Cavitands for Chemical Vapor Sensing”) discloses a system for detecting and identifying one or more VOCs, the system comprising at least one sensor component comprising a cavitand.  Cavitand materials can be used as coatings in chemical vapor detectors, for numerous advantages.  Given that cavity size and molecular interactions dictate the formation of a cavitand complex, the analyte is not permanently bound in a cavity of the cavitand complex after detection.  Further, the analyte is not destroyed during detection.  Hence, employing cavitands in a detection system provides a unique opportunity to trap, transport, and release analytes yielding a re-useable sensing platform.  Being robust organic compounds, cavitands can be re-used indefinitely. The process used for recycling does not degrade the cavitands.  In addition to this clear advantage of cavitands as a sensing platform, cavitands have been shown to be extremely robust.  Cavitands can withstand high temperatures, do not require special conditions for storage such as in a freezer and do not degrade with time, can be safely stored at room temperature, etc. (Col. 3, line 58 – Col. 4, line 14).  
US 2008/0050839 A1 to Suslick et al. (“Apparatus and Method for Detecting Lung Cancer using Exhaled Breath”) discloses a system for detecting and identifying one or more VOCs, the system comprising a colorimetric sensor array having at least one sensor component comprising a supramolecule (Abstract; Par. 0025).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 21, 2021